Title: To George Washington from William Gordon, 16 January 1796
From: Gordon, William
To: Washington, George


          
            My dear Sir
            St Neots Hunts [England] Jany 16. 1796.
          
          This will be presented to You, as I hope, by the nephew of Mrs Gordon, Mr Oliver Field; who from right principles emigrates from Great Britain, that he may become a citizen of the United States, & secure to himself, & family & posterity, those sacred & civil rights, that he cannot enjoy in his native country. He prefers the American Constitution to all others: & from conviction of its being calculated to preserve the privileges of all under a good government will necessarily support it by practice & influence, & discourage all that anarchy which is baneful to the well being of society.
          With pleasure I markt the contents of your late speech to the Congress; & observed, that you had passed over, without noticing, the irregular & intemperate proceedings of town & city meetings, regarding matters of State, in which they had no right to interfere. The publications of Curtius & Camillus I have perused in Fenno’s Gazettes with satisfaction, & promise myself they have answered the valuable ends proposed by the writers. Was astonished that Judge Rutledge should express such violence: & could not but approve of the manner you had silenced him, by heaping coals of kindness upon his head.
          My nephew settled at Worcester, where he was in business for many years, till the present removal; & maintained an

irreproachable character, & was much respected. He has not determined where to settle; but sails with his wife & two children immediately for Philada, from whence he thinks of making excursions to New York & other places.
          We have had hitherto the most open & mild & blowing winter, with the wind chiefly at west & southwest, that ever was known in the memory of man. The body of the nation are now panting heartily for peace; & from the cessation of hostilities between the French & Austrians in Germany, many are willing to hope, that it is at no great distance. In my opinion the British ministry & Sovereign will make no peace, till they have tried their utmost in the East & West Indies, against the French & Dutch settlements; & that their demands will be such at present that the French Directory will not agree to. Nor am I sanguine in my expectations of peace between the French & Austrians, unless the latter, through fear of losing all their Italian dominions, should be willing to agree to French stipulations regarding the Netherlands & the Rhine. The slaughter & devastations occasioned by the present war have been horridly excessive. May a kind & gracious God overrule them for the good of mankind at large—the liberating them more & more from under sacred & civil tyranny! O’ highly favored & blessed United States of America, that have enjoyed the calm & enriching prosperity of peace, while a great part of the world has been convulsed, impoverished, & destroyed! May America ever understand the things that make for her peace & happiness!
          I hope your Excellency, & your Lady have enjoyed a comfortable share of ease & health. Mrs Gordon joins me in wishing you both every blessing through the decline of life; & future blessedness through the merits of our Lord Jesus, when the present mode of existence is terminated. I remain Your Excellency’s sincere & affectionate Friend & humble Servant
          
            William Gordon
          
        